FILE COPY



                                             BILL OF COSTS

           TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                            No. 07-16-00438-CV

                               In the Interest of K.B. and K.R.B., Children



         (No. 2014-513,337 IN 72ND DISTRICT COURT OF LUBBOCK COUNTY)


Type of Fee                       Charges     Paid       By
Motion fee                        $10.00      EXEMPT     Martha Garcia
Motion fee                        $10.00      INDIGENT   Jim Shaw
Reporter's record                 $560.00     UNKNOWN    Lubbock County
Filing                            $100.00     INDIGENT
Indigent                          $25.00      INDIGENT
Supreme Court chapter 51 fee      $50.00      INDIGENT
Statewide efiling fee             $30.00      INDIGENT




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                           Court costs in this cause shall be paid as per
                               the Judgment issued by this Court.

       I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.


                                                  IN TESTIMONY WHEREOF, witness my hand
                                                  and the Seal of the COURT OF APPEALS for
                                                  the Seventh District of Texas on August 3,
                                                  2017.


                                                  Vivian Long
                                                  VIVIAN LONG, CLERK